Title: From George Washington to the United States Senate, 22 February 1793
From: Washington, George
To: United States Senate



Gentlemen of the Senate
United States [Philadelphia]February 22d 1793

I nominate the following persons for promotions and appointments in the Legion of the United States, viz.

Thomas Posey of Virginia, Brigadier General vice Rufus Putnam resigned 14. February 1793.
Michael Rudulph Adjutant and Inspector—vice Winthrop Serjeant declined.
Promotions and Appointments in the Legion of the United States.

          
            Cavalry.
          
          
            Robert M[i]s Campbell
            Captain
            vice Stake
            resigned
            7. October 1792
          
          
            William Aylet Lee
            ditto
            vice Rogers
            ditto
            25 October 1792
          
          
            Solomon Van Renselaer
            Lieutenant
            vice Davidson
            ditto
            18 September 1792
          
          
            James Taylor
            ditto
            vice Ms Campbell
            promoted
            7. October 1792
          
          
            Leonard Covington
            ditto
            vice Lee appointments
            ditto
            25. October 1792
          
          
            George H. Dunn
            Cornet
            vice Renselaer
            ditto
            18 Septemr 1792
          
          
            Abraham Jones
            ditto
            vice Taylor
            ditto
            7. October 1792
          
          
            Daniel Torrey
            ditto
            vice Covington
            ditto
            25. October 1792
          
          
            First Sub Legion
          
          
            John F. Hamtramck
            Lieutenant Colonel Commandant
            18. February 1793
          
          
            Thomas Doyle
            Major
            vice Call
            deceased
            28 September 1792
          
          
            Vacancy of Major occasioned by Beattys resignation to be filled by John Armstrong if acquitted but as he is in arrest no nomination is made.
            27. Novemr 1792
          
          
            Thomas Hughes
            Major
            vice Asheton
            resigned
            27 Novemr 1792
          
          
            Cornelius R. Sedam
            Captain
            vice Montfort
            killed
            23 April 1792
          
          
            John Jeffers
            ditto
            vice Denny
            resigned
            15 May 1792
          
          
            Abner Prior
            ditto
            to take rank from the day the vacancy happened to which Ballard Smith is entitled after the time for which he is suspended shall have expired.
            2 June 1792
          
          
            Asa Har[t]shorne
            Captain
            vice McPherson
            resigned
            1. Septem. 1792
          
          
            Jacob Melcher
            ditto
            vice Doyle
            promoted
            28 Septem. 1792
          
          
            Vacancy of Captain occasioned by John Armstrongs promotion if acquitted—to be filled by John Morgan if acquitted but as he is in arrest no nomination is made.
            27. Novemr 1792
          
          
            Ross Bird
            Lieutenant
            vice Sedam
            promoted
            23 April 1792
          
          
            Hastings Marks
            ditto
            vice Jeffers
            ditto
            15 May 1792
          
          
            William H. Harrison
            ditto
            vice Prior
            ditto
            2 June 1792
          
          
            Robert Hunter
            Lieutenant
            vice Hartshorne
            promoted
            1 September 1792
          
          
            Lewis Bond
            ditto
            vice Melcher
            ditto
            28 Septem. 1792
          
          
            John Whistler
            ditto
            to take Rank from the day the vacancy happened to which John Morgan is intitled if acquitted.
            27. Novem. 1792
          
          
            Second Sub Legion.
          
          
            David Strong
            to be Lieutenant Colonel Commandant
            19 February 1793
          
          
            Thomas Hunt
            Major
            vice Hamtramck
            promoted
            18 February 1793
          
          
            John Mills
            ditto
            vice Strong
            ditto
            19 February 1793
          
          
            John H. Buell
            ditto
            to take Rank from the day John Smith is intitled to promotion if acquitted.
            20 February 1793
          
          
          
            Cornelius Lyman
            Captain
            vice Platt
            cashiered
            30 July 1792
          
          
            Richard Surcombe Howe
            ditto
            vice Hughes
            promoted
            27 Novem. 1792
          
          
            Richard H. Greaton
            ditto
            vice Hunt
            ditto
            18 February 1793
          
          
            Russel Bissell
            ditto
            vice Mills
            ditto
            19 February 1793
          
          
            Joseph Dickinson
            ditto
            vice Buell
            ditto
            20 February 1793
          
          
            Edward Miller
            ditto
            vice Cass
            ditto
            21 February 1793
          
          
            Edward Turner
            Lieutenant
            vice Sohier
            deceased
            13 July 1792
          
          
            Theodore Sedgwick
            ditto
            vice Lyman
            promoted
            30 July 1792
          
          
            John Sullivan
            ditto
            vice Howe
            ditto
            27 Novem. 1792
          
          
            Andrew Marschalk
            ditto
            vice Greaton
            ditto
            18 February 1793
          
          
            William Marts
            ditto
            vice Bissell
            ditto
            19 February 1793
          
          
            John Lowrey
            ditto
            vice Dickinson
            ditto
            20 February 1793
          
          
            Andrew McClary
            ditto
            vice Miller
            ditto
            21 February 1793
          
          
            Third Sub Legion.
          
          
            Vacancy of Lieutenant Colonel to be filled by John Smith if acquitted who is in arrest and therefore no nomination is made.
            20 February 1793
          
          
            Jonathan Cass
            Major
            vice Clark
            promoted
            21 February 1793
          
          
            Aaron Gregg
            Lieutenant
            vice Cummins
            promoted
            30 June 1792
          
          
            John Polhemus
            ditto
            vice Cochran
            resigned
            25 Septem. 1792
          
          
            John Steele
            ditto
            vice Gough
            declined
            to rank from
          
          
            
            
            
            
            21 February 1793
          
          
            Fourth Sub Legion.
          
          
            John Clark
            Lieutenant Colonel Commandant
            21 Februy 1793
          
          
            Vacancy of Major occasioned by the death of Major Trueman to be filled by Ballard Smith of the first Sub Legion who is suspended by the sentence of a Court Martial for Six Months after the term for which he is suspended shall expire.
            2 June 1792
          
          
            Benjamin Price
            Captain
            vice Wells
            deceased
            9 June 1792
          
          
            Henry De Butts
            ditto
            vice Stephenson
            resigned
            28 Decem. 1792
          
          
            William Diven
            Lieutenant
            vice Price
            promoted
            9 June 1792
          
          
            Peter Grayson
            ditto
            vice De Butts
            do
            Decem. 1792
          
        
It was last year intended to arrange the Troops into one Legion of the description acompanying the message, and that each Sub Legion should be commanded by a Brigadier General, four of whom were appointed accordingly. But by the non acceptance of some of the Brigadiers General and by some changes of circumstances, in the line of Majors, it is now judged proper that the Sub Legions should be commanded by Lieutenant Colonels commandant, and that only two Brigadiers General should be upon the general staff—For these reasons, the nominations of Lieutenant Colonels are now made.

          
            Surgeon’s Mates
          
          
            John Hammill
            Pennsylvania
            served in the 2d Regiment of Levies in the Year 1791.
          
          
            Charles Watrous
            Connecticut
            
          
          
            Samuel Boyd
            Pennsylvania
            
          
          
            Elihu Lyman
            Georgia
            
          
        

Go: Washington

